Exhibit 10.4

 


CONSULTING AGREEMENT


 

Southwest Casino and Hotel Corp., a Minnesota corporation (“Southwest”), and
Black Diamond Commercial Finance, L.L.C., a Delaware limited liability company,
in its capacity as Agent (as such term is defined in the Credit Agreement,
“Agent”) under the Credit Agreement (“BDCF”), enter into this Consulting
Agreement (this “Agreement”) effective as of October 19, 2008 (the “Effective
Date”).

 

WITNESSETH

 

WHEREAS, Southwest owns a 50% Membership Interest (as such term is defined in
the Member Control Agreement, as defined below) (the “Membership Interest”) in
North Metro Harness Initiative, LLC, a Minnesota limited liability company d/b/a
Running Aces Harness Park (“Running Aces”), whose business and affairs are
governed by that certain Member Control Agreement of North Metro Harness
Initiative, LLC, entered into and effective as of June 8, 2004 (as amended by
that certain First Amendment to Member Control Agreement dated as of April 20,
2007, the “Member Control Agreement”);

 

WHEREAS, BDCF and Running Aces entered into that certain Credit Agreement, dated
as of April 20, 2007 (as has been amended, restated, supplemented or other
modified from time to time, the “Credit Agreement”), by and among Running Aces,
as borrower, the Loan Parties (as such term is defined in the Credit Agreement)
and BDCF, as Agent;

 

WHEREAS, as a result of the Existing Defaults (as such term is defined in the
Settlement Agreement) and the financial difficulties of Running Aces, Southwest,
Southwest Casino Corporation, a Nevada corporation and owner of 100% of the
capital stock of Southwest, and BDCF, contemporaneously with the execution and
delivery of this Agreement, have entered into that certain Settlement Agreement,
dated as of the date hereof (the “Settlement Agreement”), which Settlement
Agreement, among other things, requires the transfer of Southwest’s Membership
Interest to BCDF, as Agent, and the execution and delivery of this Consulting
Agreement;

 

WHEREAS, prior to the transfer of Southwest’s Membership Interests as
contemplated by the Settlement Agreement, Southwest, through its officers and
employees, has provided leadership, management, consulting and other services to
Running Aces and its staff;

 

WHEREAS, in order for Running Aces to continue its operations without
interruption following the sale of its Membership Interests as contemplated by
the Settlement Agreement, BDCF has requested that Southwest provide or cause to
be provided certain services to Running Aces for a limited time; and

 

WHEREAS, Southwest is willing to provide or cause to be provided such services
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.              CONSULTING SERVICES. BDCF engages Southwest to provide
leadership, management and consulting services to Running Aces and BDCF, as
Agent, with a level of care and diligence and in a manner consistent with
Southwest’s provision of leadership, management and consulting services prior to
the sale of the Membership Interest (collectively, the “Consulting Services”),
on the terms and subject to the conditions of this Agreement.  Southwest hereby
represents to BCDF, and BCDF hereby acknowledges, that the Consulting Services
to be provided hereunder shall be provided in good faith and in an manner
consistent with the historical delivery of such Consulting Services to Running
Aces, substantially for the same purposes, in the same manner, with the same
personnel, with the same quality and with the same degree of care as Southwest
has provided such Consulting Services to Running Aces immediately prior to the
Effective Date.

 

2.              TRANSITION SERVICES.  In addition to providing the Consulting
Services, Southwest agrees to assist BDCF, as Agent, in the transition of the
management and operation of Running Aces from Southwest to BDCF.  The services
to be provided by Southwest in connection with this transition (the “Transition
Services” and, together with the Consulting Services, the “Services”) will
consist of:

 

2.1                               Working with BDCF to train any new management
and operational personnel selected by BDCF (“New Management”), if any, to
operate and manage Running Aces;

 

2.2                               Working with BDCF and New Management to
establish working relationships between BDCF and New Management, on one hand,
and each group or agency with whom relationships are required to manage or
operate Running Aces, including, without limitation, Commissioners and staff of
the Minnesota Racing Commission (the “Commission”), governmental authorities of
Columbus Township and horsemen’s guilds.

 

2.3                               Working with Running Aces staff, BDCF and New
Management to maintain and renew any and all licenses held by Running Aces that
are necessary or proper to enable the uninterrupted operation of Running Aces.

 

2.4                               Working with Running Aces staff, BDCF and New
Management to obtain approval for Running Aces’ 2009 live and simulcast race
schedules.

 

2.5                               Working with Running Aces staff, BDCF and New
Management in each and all capacities necessary to ensure the uninterrupted
operation of the business of Running Aces, in all cases in good faith and in the
case of current Running Aces staff in a manner consistent with the historical
practices of Southwest, substantially for the same purposes, in the same manner,
with the same personnel, with the same quality and with the same degree of care
as Southwest has worked with Running Aces staff immediately prior to the
Effective Date.

 

3.              LIMITATION OF CONSULTING AND TRANSITION SERVICES.  Southwest
agrees to provide the Services as it reasonably determines necessary to meet the
standards of care set forth in Section 1 and Section 2 during the Term of this
Agreement.  BDCF acknowledges and agrees that it is the desire of Southwest and
BDCF that, through the provision of the Transition Services, the need for and
amount of Services provided by Southwest may diminish over the Term of this
Agreement.  The aggregate monthly compensation to Southwest is for all services
to

 

2

--------------------------------------------------------------------------------


 

be provided under this Agreement and any expenses incurred by Southwest in
connection with the provision of the Services, and any reduction in the amount
of services provided over the course of this Agreement will not result in a
reduction in the monthly compensation due to Southwest.

 

4.              COMPENSATION OF SOUTHWEST.  In consideration for the Services
provided by Southwest under this Agreement, BDCF will pay to Southwest a
consulting fee equal to $50,000 per month (the “Consulting Fee”).  BDCF will
make the initial $50,000 payment within 5 business days of the Effective Date. 
BDCF will then make successive $50,000 payments on the next 3 monthly
anniversaries of the Effective Date.

 

5.              TERM.  The term of this Agreement begins on the Effective Date
and extends until the 4 month anniversary of the Effective Date (the “Term”),
unless extended by written agreement of Southwest and BDCF or terminated
pursuant to Section 11.

 

6.              AUTHORITY.  Each of Southwest and BDCF represents and warrants
that: (i) it has full power, right and authority to execute and deliver this
Agreement and enter into and perform its obligations hereunder and to consummate
the transactions contemplated hereby; and (ii) the execution, delivery and
performance of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized and approved by all
necessary action of the part of Southwest or BDCF, as applicable.  The
undersigned representatives of Southwest and BDCF have full power and authority
to enter into this Agreement and to bind Southwest and BDCF, respectively.

 

7.              COMPLIANCE WITH LAWS; LICENSING.  Neither Southwest nor BDCF
will have any rights or obligations under this Agreement to the extent that
performance under this Agreement violates any law or regulation, except that
BDCF will remain obligated to pay the Consulting Fee if the violation of law or
regulation results from any action or inaction of BDCF or the inability of BDCF
to obtain or maintain any license required by BDCF in connection with BDCF’s
ownership of the Membership Interest.

 

8.              INDEPENDENT CONTRACTOR. Both BDCF and Southwest agree that
Southwest will act strictly as an independent contractor in the performance of
its duties under this Agreement and, under no circumstances, will be deemed the
agent of BDCF.  Accordingly, Southwest will be wholly responsible for all
Southwest employees and payment of all taxes arising out of Southwest’s
activities in accordance with this contract, including by way of illustration
but not by limitation, federal and state income tax, social security tax,
unemployment insurance taxes, and any other taxes or gaming or business license
fees as required.

 

9.              NO PARTNERSHIP.  Nothing in this Agreement will be deemed as
creating a partnership, joint venture or similar business relationship between
Southwest and BDCF.  Nothing in this Agreement will be construed to create any
contract right on the part of any third party or any duty or obligation to such
third party on the part of Southwest or BDCF whatsoever.

 

10.       CONFIDENTIAL INFORMATION. Each party agrees that any information
received by it or any agent, employee or consultant retained by it, concerning
the other party, or with respect to Southwest, concerning Running Aces, during
the performance of this Agreement, regarding the parties’, or with respect to
Southwest, Running Aces’ organization, financial matters, marketing plans, or
other information of a proprietary nature, will be treated by both parties in
full

 

3

--------------------------------------------------------------------------------


 

confidence and, except as required by law, will not be revealed to any other
persons, firms or organizations without the written permission of the other
party.  In addition, BDCF acknowledges and agrees that Southwest is a public
company that is required to file periodic reports and other information with
United States Securities and Exchange Commission and provide public information
in accordance with the rules and regulations of the Securities and Exchange
Commission.  Nothing in this Agreement limits the ability of Southwest to make
such filings and announcements as Southwest reasonably determines, in its sole
discretion, are required or advisable under applicable securities laws.  This
provision will survive the termination of this Agreement.  Southwest will take
all measures deemed reasonably necessary by Southwest to protect BDCF’s and
Running Aces’ data that comes into the possession of Southwest from destruction,
deletion, loss or unauthorized change and to cause its recovery in events of
force majure.

 

11.       TERMINATION AND DEFAULT.

 

11.1                        INVOLUNTARY TERMINATION DUE TO CHANGES IN OR
COMPLIANCE WITH APPLICABLE LAWS.  It is the understanding of the parties that
the operation of Running Aces will comply with all applicable laws.  If this
Agreement is determined by a court of competent jurisdiction no longer to be
lawful, the obligations of the parties will immediately cease, except that BDCF
will remain obligated to pay the Consulting Fee if the determination of
unlawfulness results directly from any action or inaction of BDCF or the
inability of BDCF to obtain or maintain any license required by BDCF in
connection with BDCF’s ownership of the Membership Interest.  If Southwest
determines Running Aces or its operations may not comply with rules, regulations
or laws applicable to Running Aces, BDCF or Southwest, Southwest may terminate
this Agreement, and any obligation of BDCF to pay the Consulting Fee shall also
be terminated.

 

11.2                        EVENTS OF DEFAULT.  Any one or more of the following
will constitute an event of default (an “Event of Default”) as that term is used
in this Agreement:

 

11.2.A            Default in the payment of any amount due under this Agreement,
if such default continues for more than 5 days after written notice of such
default is delivered by Southwest to BCDF; or

 

11.2.B            Default in the observance or performance of any covenant,
condition, or agreement by either BDCF or Southwest that continues for more than
30 days after written notice to cure the default.

 

11.3                        TERMINATION UPON EVENT OF DEFAULT.  BDCF or
Southwest may terminate this Agreement immediately upon an Event of Default by
the other party.

 

11.4                        RIGHTS ON TERMINATION.  If BDCF exercises its right
to terminate this Agreement, BDCF will pay Southwest all Consulting Fees due
Southwest under this Agreement up to the date this Agreement terminates as
determined under Section 10.3 (the “Early Termination Date”).  BDCF will pay all
such fees on or before the Early Termination Date.  If Southwest exercises its
right to terminate this Agreement, BDCF shall have no obligation to pay the
Consulting Fee for any periods after the Early Termination Date.  Following the
termination or expiration of this Agreement, all obligations of the parties
hereto shall terminate, except that

 

4

--------------------------------------------------------------------------------


 

the provisions of Section 10, 14, 15, 16, 17, 21 and 22 shall remain in full
force and effect following such termination or expiration.

 

12.       FORCE MAJEURE.  All obligations set forth in this Agreement will be
subject to impossibility of performance as a consequence of any strike,
lock-out, fire, destruction, acts of God, restrictions of any governmental
authority, civil commotion, unavoidable casualty or other cause beyond the
control of either party.

 

13.       SEVERABILITY.  If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, such
provision will be severed and considered deleted from this Agreement and the
remainder of that provision and this Agreement will be unaffected and will
continue in full force and effect or modified in such a way as to make it
enforceable, and the invalidity, illegality or unenforceability thereof shall
not affect the validity, legality or enforceability of the remaining provisions
of this Agreement.

 

14.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

 

15.       CONSENT TO JURISDICTION.  EACH OF SOUTHWEST AND BDCF HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK
COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE LITIGATED IN SUCH COURTS.  EACH OF SOUTHWEST AND BDCF EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS.  EACH OF SOUTHWEST AND BDCF HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SOUTHWEST OR BDCF, AS APPLICABLE, BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SOUTHWEST OR BDCF, AS
APPLICABLE, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

16.       WAIVER OF JURY TRIAL.  SOUTHWEST AND BDCF HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT.  SOUTHWEST AND BDCF ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER ACQUISITION
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  SOUTHWEST AND BDCF WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

 

5

--------------------------------------------------------------------------------


 

17.       NOTICES.  Any notice or other communication required shall be in
writing addressed to the respective party as set forth below and may be
personally served, sent by e-mail, telecopied, sent by overnight courier service
or U.S. mail and shall be deemed to have been given:  (a) if delivered in
person, when delivered; (b) if delivered by fax, on the date of transmission if
transmitted on a business day before 4:00 p.m. New York time; (c) if sent by
e-mail, by the sender’s receipt of an e-mail acknowledgment confirming delivery
thereof, (d) if delivered by overnight courier, one (1) Business Day after
delivery to the courier properly addressed; or (e) if delivered by U.S. mail,
four (4) Business Days after deposit with postage prepaid and properly
addressed:

 

To BDCF at:

 

Black Diamond Commercial Finance, L.L.C.

100 Field Drive

Lake Forest, IL 60045-2580

ATTN:  Hugo H. Gravenhorst

Fax:  (847) 615-9064

 

With a copy to:

 

Black Diamond Capital Management, L.L.C.

One Sound Shore Drive

Suite 200

Greenwich, CT 06830

ATTN:  Bob Rosenbloom

Fax:  (203) 552-1014

 

and:

 

Latham & Watkins LLP

233 South Wacker Drive

Suite 5800, Sears Tower

Chicago, Illinois 60606

ATTN:  Jeff Moran

Fax:  (312) 993-9767

 

To Southwest at:

 

Southwest Casino Corporation

2001 Killebrew Drive, Suite 306

Minneapolis, Minnesota 55425

Attention: Thomas E. Fox, President

Fax:  (952) 853-9991

 

With a copy to:

 

Oppenheimer Wolff & Donnelly, LLP

Plaza VII, Suite 3200

35 South 7th Street

Minneapolis, MN 55402

ATTN:  D. William Kaufman

Fax:  (612) 607-7100

 

6

--------------------------------------------------------------------------------


 

The above addresses may be changed at any time by written notice.

 

18.       ASSIGNMENTS.  This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto, and their respective heirs,
personal representatives, successors and permitted assigns.  Notwithstanding the
foregoing, this Agreement is for personal services and specialized experience
and expertise of Southwest and may not be assigned by either party without the
prior written consent of the other party, except that Agent may assign this
agreement without prior consent to any Lender (as such term is defined in the
Credit Agreement).

 

19.       ENTIRE AGREEMENT.  This Agreement, together with the Settlement
Agreement and the other documents referred to therein, contains the entire
agreement of the parties on the subject matters stated herein, and supersedes
and renders null and void all prior agreements or understandings, whether
written or oral, which exist or may have existed between the parties with
respect to its subject matters.  This document will be deemed drafted by both
parties and will not be construed against any party by virtue of such
draftsmanship.

 

20.       NATURE OF SERVICES AND RECOMMENDATIONS.  Southwest will use
commercially reasonable efforts when providing its services under this
agreement.  Southwest and BDCF agree that the nature of the services and
recommendations that Southwest will provide under this agreement require
Southwest to apply its experience and expertise on behalf of BDCF and Running
Aces, which requires the application of considerable judgment and the making of
assumptions, all of which may prove inaccurate.  BDCF and Southwest acknowledge
and agree that in providing the Services under this Agreement, Southwest is not
guaranteeing the success of Running Aces and nothing in this Agreement can be
construed as an assurance or guarantee of any operating result or level of
performance of Running Aces.

 

BDCF further acknowledges and agrees that: (a) except as provided under
Section 2.3, BDCF has not requested and Southwest will not provide any services
in connection with any licenses or approvals that BDCF or New Management must
obtain in connection with the sale of the Membership Interest; (b) the
Commission is an independent regulatory body over which Southwest has no
control; (c) the ability of BDCF and New Management to establish working
relationships with the Commission is ultimately the responsibility of BDCF and
New Management; (d) Southwest does not know and cannot control how the
Commission will respond to the sale of the Membership Interest; and
(e) Southwest will have no liability or responsibility to BDCF or Running Aces
in connection with any decision made, action taken, or failure to act by the
Commission.

 

21.       INDEMNIFICATION OF BDCF.  Southwest hereby agrees to indemnify and
hold harmless BDCF and its affiliates and their respective officers, directors,
managers, employees, agents and representatives from and against any and all
claims, losses, damages, liabilities, deficiencies, obligations or out-of-pocket
costs or expenses, including, without limitation, reasonable attorneys’ fees and
expenses and costs and expenses of investigation (collectively “Losses”),
arising out of or resulting from (a) any breach of this Agreement by Southwest,
or

 

7

--------------------------------------------------------------------------------


 

(b) the gross negligence or willful misconduct of Southwest in the performance
of any obligations hereunder, except to the extent such Losses result directly
from the breach of this Agreement by BDCF or the gross negligence or willful
misconduct of BDCF in the performance of any obligations hereunder.

 

22.       LIMITATION ON LIABILITY.  In no event will Southwest be liable
hereunder, for any payment to BDCF or Running Aces in excess of the fees
actually paid to Southwest by BDCF nor will Southwest be liable to BDCF or
Running Aces, whether in contract, warranty, tort (including negligence or
strict liability) or otherwise for any special, indirect, incidental or
consequential damages of any kind or nature whatsoever.

 

23.       AMENDMENTS.  This Agreement may only be amended in a writing signed by
both parties.

 

24.       NO WAIVER.  Any extension or waiver of the obligations herein of
either party shall be valid only if set forth in an instrument in writing
referring to this section and signed by the party to be bound hereby.  Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement.  The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
such rights.

 

25.       EXPENSES.  Except as otherwise specified in this Agreement, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
shall be paid by the party incurring such costs and expenses.

 

26.       ADDITIONAL DOCUMENTS.  The parties hereto will, without additional
consideration, execute and deliver such further instruments or take such other
action as may be reasonably requested by any other party hereto in order to
carry out the purposes of this Agreement.

 

27.       OTHER BUSINESS.  Nothing in this Agreement shall prevent any party
from providing any service to any other person.  Nothing in this Agreement shall
prevent BDCF from obtaining services the same or substantially the same as the
Services from its own employees or from providers other than Southwest.

 

28.       COMMUNICATION.  Each of Southwest and BDCF shall designate in writing
to the other party its general representative who shall be the primary liaison
between Southwest and BDCF in the implementation of this Agreement and who shall
be copied on all correspondence between the parties.  These general
representatives shall correspond regularly and in good faith to insure that,
whenever possible, both parties’ concerns as to the day-to-day management of the
business are acted upon and resolved to the mutual satisfaction of the parties.

 

29.       COUNTERPARTS.  This Agreement may be executed in counterparts, each of
which shall be an original, and all of which, taken together, shall constitute
one and the same instrument.  The parties agree that telecopied or
electronically scanned pages of signatures will be sufficient, with original
signature pages to be supplied and exchanged at a later date.

 

Signature page follows.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Southwest and BDCF have executed this Agreement as of the
Effective Date.

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

By:

   /s/ Thomas E. Fox

 

 

Thomas E. Fox

 

 

President

 

 

 

 

 

 

 

BLACK DIAMOND COMMERCIAL
FINANCE, L.L.C., as Agent

 

 

 

 

 

 

By:

   /s/ Hugo H. Gravenhorst

 

 

Hugo H. Gravenhorst

 

 

Managing Director

 

--------------------------------------------------------------------------------